Per curiam.
The husband appeals the trial court’s judgment holding him in contempt for failure to pay child support. His claim that he has been denied due process because the trial court heard his case before his attorney’s arrival has no merit. Haralson County Economic Development Corp. v. Hammock, 233 Ga. 381 (211 SE2d 278) (1974); Stanfield v. Brewton, 228 Ga. 92 (184 SE2d 352) (1971); Blanch v. King, 202 Ga. 779 (44 SE2d 779) (1947). Since there is no transcript of the proceedings, we must assume the evidence supports the judgment. We note further that the defenses raised in appellant’s answer are inappropriate to contempt. One who is obligated to pay support under a court order may not take it upon himself to stop paying but must seek relief through modification. Deese v. Deese, 230 Ga. 105 (196 SE2d 16) (1973).

Judgment affirmed.


All the Justices concur.